Citation Nr: 1237027	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  08-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2009, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In January 2010, the Board remanded this matter for additional development.

In September 2012, the Veteran, through his representative, submitted additional relevant evidence, with a waiver of initial RO consideration.


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's current low back disability is related to active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011).  However, as a arthritis was not diagnosed or shown within one year after discharge, service connection for arthritis may not be granted on a presumptive basis. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; evidence of post- service continuity of the same symptomatology; and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his current low back disability is related to a variety of back strains and problems in service.  He asserts that while working in a tire shed in Okinawa, Japan, he strained his back while fixing tires.  His back pain continued while he was stationed aboard a ship, with duties of moving ammunition and supplies from ship to ship, at which time he finally sought treatment for low back pain.  Then, once he began working as a truck driver at his next duty station, he noticed his back hurt the longer he sat.  He also hurt his back as a mechanic once he was back in the United States when he had to remove the wheels from all of the trucks and replace them.  He stated that he was given pain medication because the tasks aggravated his back problems.  He then injured his back when he had to hook a truck and haul it out of water, at which time he became caught between the bumper and front fender.  He contends that he did not seek much medical treatment in-service because doing so was looked down upon.  He contends that the back pain he experienced during service continued upon discharge to the present day. 

Service treatment records show that in June 1962, the Veteran complained of low back pain centralized in the renal area.  He reported a history of back pain at the lower margin of the rib cage for approximately one and a half months.  The pain was worse when sitting or driving.  There was no trauma to his back.  On physical examination, he had pain when touching his toes.  The assessment was a low back ache, positional.  He was given pain medication and told to use heat treatment. 
In July 1962, he again complained of low back pain.  No diagnosis was provided.

The Veteran's January 1965 separation examination shows that the Veteran's spine was evaluated as clinically normal.  There is no indication that the Veteran complained of any low back symptoms.  

The Veteran contends that post-service, in the late 1960s, he underwent surgery for a cervical spine condition, which he relates to his current low back disability. 

Private treatment records, including records from the Social Security Administration, begin in October 1976.  Those records show that the Veteran complained of back pain in October 1980, with radiation into his legs.  In March 1981, he complained of numbness in his legs.  A March 1981 X-ray study of the lumbar spine revealed disc space narrowing at L4-L5.  In July 1983, he complained of low back pain which shot down his legs.  In June 1984, it was noted that he had recently injured his low back and cervical spine in a motor vehicle accident.  He continued to experience low back pain and radiation to his lower extremities. 

In October 1985, he strained his back while lifting a trailer.  In May 1988, he noted that his back was feeling better.  Then, in March 1990, he stated that he had "done something to his back again."  In March 1991, the Veteran was involved in a motor vehicle accident and suffered injuries to his low back and his right leg.  An X-ray study revealed transitional vertebra at the lumbosacral junction and minimal osteoarthritic changes not consistent with his age.  A subsequent MRI revealed a very small disc bulge at L4-5.  In June 1992, the Veteran's physician found that the Veteran's low back disability left him partially permanently disabled. 

The Veteran was involved in another motor vehicle accident in 1994, and underwent a L5-S1 decompression with fusion.  In 1996, he underwent a hardware removal.  Then, in April 2001, he had a lumbar spinal cord stimulator placed.  The records show continuing back pain and radiation to the lower extremities. 

In May 2009, the Veteran submitted statements from a fellow service member and his ex-wife, both of whom recounted that the Veteran had sustained injuries to his back while in service, including when the Veteran hurt his back while unloading and reloading a ship and when he hurt his back while hauling a truck out of the water.  The Veteran's friend recounted that seeking medical treatment at that time was considered malingering and many people did not want to draw attention to their medical needs. 

A February 2010 VA spine examination report shows that the examiner reviewed the claims file and discussed the Veteran's pertinent medical history.  The diagnosis was degenerative joint disease of the lumbosacral spine, status post L5S1 fusion and Medtronic back stimulators.  The examiner could not resolve the issue of whether the Veteran's low back disability was a result of low back injury in service without resort to mere speculation.  The examiner furthered that it was certainly possible based on the Veteran's statement that he had episodes of lumbosacral strain during his service, but by his statement all of them appeared to have resolved and the only care he stated that he received was from a corpsman and not documented in the service treatment records.  The Veteran continued to aggravate his condition during his employment, by his own statement, but nonetheless continued to work in that employment with episodes which resolved and were largely self treated.  Following his motor vehicle accident (MVA) in 1991, his back pain became severe and it was unclear how much of his condition is due to MVAs in 1991 and 1994.  While the Veteran traced his pain to a diagnosed L5 fracture, that fracture may have been due to either of these MVAs.  Furthermore, fusion of the L5-S1 vertebrae did not appreciably improve the Veteran's pain.  The examiner opined that because of the multiple injuries to the back and subsequent surgeries, it could not be said with any degree of medical certainty whether or not the low back condition is related to his military service. 

In an April 2012 letter, W. A. Kammeyer, M.D., F.A.A.F.P.., stated the he first saw the Veteran in his medical practice in 1974 after receiving treatment from a neurosurgeon.  Dr. Kammeyer stated that he had cared for the Veteran since that time for many illnesses, but a repeating complaint had been back pain.  The doctor noted that the Veteran related to him information regarding his military service and that the Veteran stated that was when he began to have a back problems.  During the past thirty eight years, the Veteran was seen by Dr. Kammeyer on several occasions complaining of back pain.  The doctor noted that the Veteran was involved in a motor vehicle accident in 1990.  However, his back condition and malady were present long before that date.  The MVA only aggravated his already compromised back.  Dr. Kammeyer opined that after a review of the Veteran's medical records of treatment and positive physical findings as it related to back distress, he felt that it was more likely than not that the back pain and distress that the Veteran now had began during his tenure of military service. 

In September 2012, the Veteran submitted an additional buddy statement from a fellow service member who served with the Veteran in 1962.  He stated that he observed that when the Veteran moved he seemed stiff and uncomfortable.  He said the Veteran told him he had hurt his back, but not so severely that he could not function.  The fellow service member asked the Veteran about going to sick bay, but like most good Marines, the Veteran preferred to work through his pain, rather than get the reputation of being a "sick bay commando."  At that time, in the Marine Corps, such a reputation severely hindered chances of promotion.  

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence, in that there is one inconclusive opinion and one favorable opinion, as to whether the Veteran's low back disability is related to service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's low back disability is related to active service.  While the February 2010 VA examiner could not provide an opinion without resorting to mere speculation as to the relationship between the Veteran's current low back disability and service, the Veteran's private physician, Dr. Kammeyer, noted consideration of the Veteran's back complaints prior to post service MVAs, and concluded that the Veteran's current complaints of back pain and distress are related to his active military service.  That physician had treated the Veteran for many years and had greater knowledge of his medical situation.  Furthermore, the Veteran has submitted buddy statements in support of his contentions of suffering with low back problems in service.  The buddy statements and Dr. Kammeyer's positive opinion support the statements provided by the Veteran with respect to having low back symptoms in service that later resulted in a diagnosis of low back disability and show a continuity of symptomatology.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current low back disability is attributable, at least in part, to his active service.  Further, the Board notes that there is no contrary opinion of record that definitively opines against a relationship between the Veteran's active service and his current low back disability.  

Additionally, the Board finds that the Veteran is competent to report that his  low back symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's service treatment records show treatment in June and July 1962 for low back pain.  Although the record contains no medical evidence of low back complaints or treatment for years after service discharge, at least until 1974 as asserted by Dr. Kammeyer, the competent lay evidence of record shows credible assertions that the Veteran continued to struggle with low back symptoms after service.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


